DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is in response to the application received on 10/7/21.  Claims 1, 2, 4, 6, 9-16, and 18-23 are pending in the application.  Claims 3, 5, 7, 8, and 17 have been cancelled and claims 22 and 23 have been added.  Applicants' arguments have been carefully and respectfully considered.
Claims 1, 2, 4, 6, 9-16, and 18-23 are rejected under 35 U.S.C. 112.
Claims 1, 2, 4, 6, 9, 10, 13-16, 19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. (US 9,787,662) and further in view of Christmas et al. (US 2014/0258938) and Oliver et al. (US 2007/0130137).
Claims 11, 12, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nair in view of Christmas and Oliver, and further in view of Nahari (US 10,032,164).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6, 9-16, and 18-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 13 states “causing display of search results for a search in a graphical user interface to be presented on an electronic device, the graphical user interface comprising a plurality of six-sided cubes, each cube presenting information for a corresponding registered individual member.”  The specification doesn’t state that search results are displayed on a graphical user interface comprising a plurality of six-sided cubes.  Pa 0084 states “FIG. 13 is a perspective diagram illustrating the visual grading results of each member on the side of the cube that will always present itself as the result of a search.” However, Fig. 13 and pa 0084 do not provide support for “search results” displayed on a graphical user interface comprising a plurality of six-sided cubes.  
Further, if “each cube” is “presenting information for a corresponding registered individual member”, as claimed, it could not also show “grading results of each member on the side of the cube” as stated in pa 0084 of the specification.  Therefore, it is unclear how the search results are displayed in a “graphical user interface comprising a plurality of six-sided cubes, each cube presenting information for a corresponding registered individual member.”

Claim 23 discloses “the graphical user interface displays a first cube of the search results with multiple layers” and “the multiple layers comprising at least one layer not accessible to a user that performed the search based on an authentication level for the user that performed the search.”  The specification does not disclose this subject matter.  The specification states: 

[0195] MiBlok will create a faster, more efficient, fun and successful way to an exact search match. The MiBlok authenticated members will be linked to a single cube that supports the search requirement. It will be easier to locate other members in any of the four categories. This better method of finding authenticated members will encompass, every time, the six basic questions of Who, What, Why, When, Where and How, that we ask about everything on a daily basis. Information will be stored and accessed on different content levels based on secure authentication levels. Search on the MiBlok system will present the highest level of authenticated members first, grading down accordingly.

	This states that information is stored and accessed on different content levels but is not specific enough to support the claim language.  Secure Content is discussed in section VIII of the specification and discusses the content protection levels of a cube (pa 0199-0201).  While non-authenticated members could not access content from levels they are not approved for, the specification fails to disclose how this relates to a search.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 9, 10, 13-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. (US 9,787,662) and further in view of Christmas et al. (US 2014/0258938) and Oliver et al. (US 2007/0130137).

With respect to claim 1, Nair teaches a method comprising:
registering, by a computer platform, individual members (Nair, Col. 4 Li. 44-53, In an embodiment, clients 112, 114, and 116, collectively referred to as clients 120, may be used by members of an online social network (e.g., registered users or members) to login and conduct activity on the online social network. Each of the registered users or members may be identifiable by a unique member identifier (also referred to as a member ID, MID, or user identifier) on the online social network. Each member identifier has associated therewith a user profile or account (and associated activity) corresponding to a registered user/member.);
obtaining information from each one of the registered individual members (Nair, Col. 5 Li. 59-60, Each user account record includes information about a registered user);
issuing, by the computer platform, a unique global individual code to each of the registered individual members (Nair, Col. 8 Li. 43-52, member identifier (MID) is a unique identifier for a registration with the online social network); 
storing the information of each of the registered individual members in a database, the information of each registered individual member being associated with the unique global individual code issued to the registered individual member (Nair, Col. 5 Li. 56-59, User accounts store 212 comprises multiple user account records, each user account record corresponding to a particular registered user or member of an online social network.);
causing display of search results for a search in a graphical user interface to be presented on an electronic device (Nair, Col. 2 Li. 36-38, query results are provided to facilitate analysis of a variety of information about the queried IP address or member user identifier for customer support and/or security purposes), the graphical user interface … presenting information for a corresponding registered individual member  (Nair, Col. 2 Li. 57-62, query results corresponding to a queried member user identifier includes information about a user account associated with the member user identifier and/or one or more user accounts deemed to be connected to the queried member user identifier based on a same web browser identifier).
Nair doesn't expressly discuss the graphical user interface comprising a plurality of six-sided cubes, each cube presenting information for a corresponding registered individual member, the search results being ordered based on graded authentication levels for the corresponding registered individual members.

	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Nair with the teachings of Christmas because it provides more space on the screen to display data (Nair, pa 0003).
	Nair in view of Christmas doesn't expressly discuss the search results being ordered based on graded authentication levels for the corresponding registered individual members.
	Oliver teaches the search results being ordered based on graded authentication levels for the corresponding registered individual members (Oliver, pa 0058, At query time, the search query is expanded to include a boost on all records owned by the user's subordinates in the role security hierarchy to further enhance the likelihood of obtaining relevant matches. For example, where a user at level 1 performs a search, records owned by that user that match the search term(s) are boosted in the relevancy score above those matching records not owned by that user.).


With respect to claim 2, Nair in view of Christmas and Oliver teaches the method of Claim 1, wherein the graphical user interface displays a first cube of the search results with each of the six sides linked to different information associated with the unique global individual code issued to the registered individual member corresponding to the first cube (Nair, Col. 8 Li. 43-52, member identifier (MID) is a unique identifier for a registration with the online social network & Christmas, pa 0039, the profiles may correspond to any users, or to different sub-profiles of a single user).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Nair with the teachings of Christmas because it provides more space on the screen to display data (Nair, pa 0003).

With respect to claim 4, Nair in view of Christmas and Oliver teaches the method of Claim 1, as discussed above.  Nair in view of Christmas doesn't expressly discuss classifying the information of a first registered individual member according to a plurality of content protection levels for controlling and restricting access to the information of the first registered individual member, the information of the first registered individual 
Oliver teaches classifying the information of a first registered individual member according to a plurality of content protection levels for controlling and restricting access to the information of the first registered individual member, the information of the first registered individual member comprising first information classified at a first content protection level and second information classified at a second content protection level (Oliver, pa 0039, While each user's data might be separate from other users' data regardless of the employers of each user, some data might be organization-wide data shared or accessible by a plurality of users or all of the users for a given organization that is a tenant. Thus, there might be some data structures managed by MTS 16 that are allocated at the tenant level while other data structures might be managed at the user level.).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Nair in view of Christmas with the teachings of Oliver because protects data from other tenants and possible competitors (Oliver, pa 0039).

With respect to claim 6, Nair in view of Christmas and Oliver teaches the method of Claim 4, wherein the a first content protection level allows a maximum degree of access to the first information of each registered individual member by other accredited members and the second content protection level limits access to the second information of the first registered individual member to only the first registered individual 

	With respect to claims 15 and 16, the limitations are essentially the same as claims 4 and 6, and are thus rejected for the same reasons.

With respect to claim 9, Nair in view of Christmas and Oliver teaches the method of claim 1, wherein the displaying of each search result comprises presenting, on one side of the six-sided cube, an indication of the graded authentication level for the corresponding registered individual member (Oliver, Fig. 8 & 9, accessible information & 0079&0080, a user may limit the search to only items that the user owns, such that only results that match on the user ID are returned.).

	With respect to claims 18 and 19, the limitations are essentially the same as claims 8 and 9, and are thus rejected for the same reasons.

With respect to claim 10, Nair in view of Christmas and Oliver teaches the method of claim 1, further comprising: selecting the search results based on a location 

	With respect to claims 13-16, 18, and 19, the limitations are essentially the same as claims 1, 2, 4, 6, 9, and 10 and are thus rejected for the same reasons.

	With respect to claim 22, Nair in view of Christmas and Oliver teaches the method of claim 4, further comprising: based on an authentication level of the first registered individual member, allowing the first registered individual member to store the second information classified at the second content protection level (Oliver, pa 0038, As an example of storage, one tenant might be a company that employs a sales force where each salesperson uses MTS 16 to manage their sales process. Thus, a user might maintain contact data, leads data, customer follow-up data, performance data, goals and progress data, etc., all applicable to that user's personal sales process (e.g., in tenant database 108).).

With respect to claim 23, Nair in view of Christmas and Oliver teaches the method of claim 1, wherein the graphical user interface displays a first cube of the search results with multiple layers (Christmas, pa 0036, each user may have several sub-profiles which are associated with the user. The sub-profiles may be selected from a separate sub-profile cube from the profile cube. In various embodiments, the sub-profile cube may be embedded within the profile cube.), each layer of the first cube presenting data for a corresponding content protection level, the multiple layers .

Claims 11, 12, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nair in view of Christmas and Oliver, and further in view of Nahari (US 10,032,164).

With respect to claim 11, Nair in view of Christmas and Oliver teaches the method of claim 1, as discussed above.  
Nahari teaches detecting, via the graphical user interface, a gesture comprising sliding a first cube over a second cube, the first cube corresponding to a user of the electronic device, the second cube corresponding to a business; and in response to the detected gesture, causing a payment from the user to the business (Nahari, Col. 13 Li. 35-53, the user’s selected product is dragged to a service icon to trigger purchasing).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Nair in view of Christmas and Oliver with the teachings of Nahari because it prevents the user from entering information in order to start a transaction (Nahari, Col. 1 Li. 33-37).

claim 12, Nair in view of Christmas and Oliver teaches the method of claim 1, as discussed above.  
Nahari teaches detecting, via the graphical user interface, a gesture comprising sliding a first cube over a second cube, the first cube corresponding to a user of the electronic device, the second cube corresponding to a business; and in response to the detected gesture, causing a reservation at the business to be made for the user (Nahari, Col. 13 Li. 35-53, the user’s selected product is dragged to a service icon to trigger purchasing. Examiner note: a reservation for the selected product is made).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Nair in view of Christmas and Oliver with the teachings of Nahari because it prevents the user from entering information in order to start a transaction (Nahari, Col. 1 Li. 33-37).
.
	With respect to claims 20 and 21, the limitations are essentially the same as claims 11 and 12, and are thus rejected for the same reasons.

Response to Amendment
Rejection under 35 U.S.C. 103 
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Oliver et al. (US 2007/0130137).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references were found that disclose identifying knowledge and credibility:
US 9111281
US 20080040314
The following references were found that disclose cube interfaces:
US 5678015
US 6222551
US 20030142136
US 20120272191
US 20180341994
WO 2012150375

W. Cellary, W. Wiza and K. Walczak, "Visualizing Web search results in 3D," in Computer, vol. 37, no. 5, pp. 87-89, May 2004, doi: 10.1109/MC.2004.1297255.

Rodrigues, Diego & Oakley, Ian. (2009). Social Circles: A 3D User Interface for Facebook. 838-839. 10.1007/978-3-642-03658-3_89..


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169